            Case 1:19-cv-00089-PAE Document 34 Filed 08/04/20 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------ X
                                                                          :
DAVID MCGLYNN,                                                            :
                                                                          :        19 Civ. 89 (PAE)
                                              Plaintiff,                  :
                                                                          :             ORDER
                            -v-                                           :
                                                                          :
TOWER INVESTORS.COM, INC.,                                                :
                                                                          :
                                              Defendant.                  :
                                                                          :
------------------------------------------------------------------------- X

 PAUL A. ENGELMAYER, District Judge:

          On consideration of plaintiff’s response to the Court’s Order to Show Cause, Dkt. 33, the

 Court hereby orders the following:

              •    Defendant shall have until September 4, 2020, to obtain new counsel and for that

                   counsel to enter a notice of appearance in this case;

              •    If successor counsel does not appear on behalf of defendant by September 4,

                   2020, plaintiff shall, by September 18, 2020, obtain a clerk’s certificate of default

                   and file a motion for default judgment in accordance with this Court’s individual

                   rules. Failure to do so will result in the dismissal of this case;

              •    Counsel for plaintiff shall serve a copy of this order directly on defendant Tower

                   Investors.com Inc. and file a sworn affidavit of service on the docket of this case

                   by 5pm on August 7, 2020. Failure to do so will result in the dismissal of this

                   case.

          SO ORDERED.
                                                                         PaJA.�
                                                                        ____________________________
                                                                        Paul A. Engelmayer
                                                                        United States District Judge
 Dated: August 4, 2020
        New York, New York
